DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or

		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows:
		Species 1:  Figs. 1-5 (two-rotor arrangement); Claims 1-8 and 11-20,
		Species 2:  Figs. 6-9 (three-rotor arrangement); Claims 1-7 and 9-20.
	
	Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1 and Species 2 each lack unity of invention because even though the inventions of these species require the technical feature of having a pair of spaced resonator arrays sub-portions that include a plurality of cells extending into a housing member and a plurality of orifices extending into each of the cells where the orifices have a smaller diameter than a hydraulic diameter of the cells, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art of Reba et al. (US2018/0258936) (REBA).
		Specifically, it is noted that the features recited in independent Claim 1 which are common to all of the claims are disclosed by REBA as follows:
		
		A compressor (screw compressor, title, Abstract, Figs. 1-9) comprising: 
		a compressor (screw compressor 20, ¶ 0041, line 1, Figs. 1 and 2) having an inlet port (inlet port 24, ¶ 0041, lines 2 and 3, located at right end of Figs. 1 and 2) and a discharge port (outlet end 110, ¶ 0045, lines 12 and 13, Figs. 3 and 3A), said discharge port (110) communicating into a resonator chamber (the space about and which includes resonator arrays 118 and 116, Fig. 3A), said resonator chamber including a first stage resonator array (resonator array 118, ¶ 0047, lines 5 and 6, Fig. 3A) and a second stage resonator array (resonator array 116, ¶ 0047, lines 5 and 6, Fig. 3) downstream of said first stage resonator array (118) with a connecting passage (a portion of the flowpath 510 that routes fluid flow between 118 and 116 along the flowpath 510, Figs. 3A, 5, and 6, 6, ¶s 0045 and 0047, lines 2-5) intermediate said first and second resonator array (118, 116) and an exit port (discharge port 26, ¶ 0041, line 3, located at the lower left end of Fig. 3A) leaving the resonator chamber, a flow passage (a section of flowpath 510 that connects outlet end 110 to port 26, ¶ 0047, lines 2-5) communicates the discharge port (110) to the exit port (26), and passes through the first and second resonator arrays (118, 116, ¶ 0047, lines 2-5); and 
		each of said first and second resonator arrays (118, 116) including a pair of spaced resonator arrays sub-portions, with each of said sub-portions including a plurality of cells (cells 128, 126, ¶ 0047, line 19, Fig. 3A) extending into a housing member (bearing case 70, discharge cover 80, ¶ 0044, line 3 and 6, Fig. 3A), and having a bottom wall and an open outer wall communicating with the flow passage (flowpath 510), with a plurality of orifices (circular holes 134(s), ¶ 0047, last three (3) lines) extending into each of said cells (128, 126, Figs. 3A, 5, and 6), with said orifices (134(s)) having a smaller diameter than a hydraulic diameter of said cells (compartments of 128, 126, ¶ 0047, last three (3) lines, via visual inspection of Figs. 3A, 5, and 6).
 
Thus, as noted above, the features common to all the claims do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least the prior art evidence of REBA.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to the complexities of the disclosure relative to the election that needs to be made.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Tuesday January 11, 2022
/Mary Davis/Primary Examiner, Art Unit 3746